Citation Nr: 0202875	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  01-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than October 26, 
1998, for the assignment of increased compensation for the 
service-connected eczema and folliculitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel




INTRODUCTION

The veteran had active service from September 1966 to October 
1970 and from September 1972 to November 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision by the RO that assigned an 
increased rating of 30 percent for the service-connected 
disability, effective on October 30, 1998.  

In an October 2001 rating decision, the effective date for 
the assignment of the 30 percent rating was changed to 
October 26, 1998.  



FINDINGS OF FACT

1.  The veteran's representative submitted a November 1991 
letter which was denominated as an "informal claim for 
either compensation or pension benefits, as appropriate."  

2.  The representative's November 1991 letter did not 
specifically request an increased rating for the service-
connected skin disorder.  

3.  In a statement received on October 30, 1998, the veteran 
expressly claimed an increased rating for the service-
connected skin disorder.  

4.  A VA treatment record dated on October 26, 1998, showed a 
likely increase in severity of the service-connected skin 
disorder.  





CONCLUSION OF LAW

An effective date earlier than October 26, 1998, for the 
assignment of increased compensation for the service-
connected eczema and folliculitis is not warranted.  38 
U.S.C.A. § 5110(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.155(c), 3.157(b), 3.400(b)(2) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

In March 1988, the veteran claimed service connection for a 
head injury and concussion, a right leg disorder, pneumonia, 
post-traumatic stress disorder, athlete's foot or jungle rot, 
hearing loss, and a rash on the arm and abdomen.  

A September 1988 RO decision granted service connection for 
dermatitis of the abdomen and forearm and assigned a 
noncompensable rating, effective on March 24, 1988.  

In a November 1991 letter, the veteran's representative 
stated the following: "Please consider this as an informal 
claim for either compensation or pension benefits, as 
appropriate.  Additionally, please locate his previous claims 
file and furnish it to this office for review and assistance 
to this veteran with his claim matters."  

The National Personnel Records Center, on a National Archives 
Form 13017, Reply to Medical Records/X-Ray Requests, dated on 
December 18, 1991, advised the veteran that records he had 
requested had been transferred to the Winston-Salem, North 
Carolina, RO.  

In a statement received on October 30, 1998, the veteran made 
a number of claims including one for an increased evaluation 
for a skin disorder.  

The veteran then was afforded a VA dermatology examination in 
March 1999.  In a May 1999 rating decision, the RO assigned a 
30 percent evaluation for dermatitis, also diagnosed as 
eczema and folliculitis, effective on October 30, 1998.  

In a March 2000 statement, the veteran asked that the 30 
percent evaluation for the skin disorder be made effective 
December 4, 1991.  A subsequent letter from his 
representative indicated that the veteran disagreed with the 
effective date assigned by the May 1999 rating decision and 
reiterated the veteran's contention that the effective date 
should be December 4, 1991.  

In April 2001, the RO requested the veteran's VA treatment 
records dating from November 1979.  

In an October 2001 rating decision, the RO made the 30 
percent rating for the service-connected skin disorder, 
effective October 26, 1998, the date of a submitted VA 
treatment record showing that the veteran had severe eczema.  


Analysis

There has been a change in the law during the pendency of 
this appeal.  

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VCAA identifies and 
describes duties on the part of VA to advise a claimant of 
the evidence needed to substantiate a claim and to help a 
claimant obtain that evidence.  38 U.S.C.A. §§ 5103, 5103A.  

All claims filed on or after November 9, 2000, or filed 
before the date of enactment and not final as of that date, 
are subject to VCAA.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2099 (2000); 
38 U.S.C.A. § 5107, Historical and Statutory Notes (Effective 
and Applicability Provisions).  The duties to notify and 
assist claimants have been implemented by a new regulation.  
Duty to Assist, 66 Fed. Reg. 45620, 45630-2 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In addition to the notice of the May 1999 rating decision, 
the RO sent the veteran a January 2001 Statement of the Case 
and an October 2001 Supplemental Statement of the Case, all 
of which set out the evidentiary shortcomings of, and the law 
applicable to, the veteran's claim.  

The claim file includes the veteran's service medical records 
as well as VA treatment records and examination reports.  In 
a February 2002 letter, the RO advised the veteran that his 
case was being sent to the Board, and invited him to submit 
any additional evidence he had directly to the Board.  

In view of the foregoing, the Board finds that VA has 
satisfied the notice and duty-to-assist provisions of VCAA 
and 38 C.F.R. § 3.159, and turns now to an analysis of the 
evidence and the applicable law.  

Unless specifically provided otherwise, the effective date 
for an evaluation is based on facts found but can be no 
earlier than the later of the date the claim was received or 
the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.157(a), 3.400, (a), (b)(2).  

If service connection has previously been granted, an 
informal request for increase is accepted as a claim and the 
date of receipt of the informal request establishes the 
effective date of an increased evaluation subsequently 
assigned.  38 C.F.R. § 3.155(c).  

In addition, if service connection has previously been 
granted, a medical record that shows that entitlement to an 
increased evaluation had arisen is deemed to be a claim, and 
the date of a VA medial record, or the date of receipt of a 
non-VA medical record, establishes the effective date of an 
increased evaluation subsequently assigned.  38 C.F.R. 
§§ 3.157(b), 3.400(o)(2).  See Norris v. West, 12 Vet. 
App. 413, 420-2 (1999).

Here, the veteran's claim for increase was received on 
October 30, 1998, but the RO obtained additional VA treatment 
records, one of which was dated on October 26, 1998, showing 
an increase in the severity of the veteran's service-
connected skin disorder.  Accordingly, the date of the VA 
treatment record has been determined to be the effective date 
for the assignment of the increased evaluation for the 
service-connected skin disability.  

The veteran contends that the effective date for the 30 
percent evaluation for his skin disorder should be on 
December 4, 1991.  Since the Board is not able to find in 
this case any document or treatment record that was executed 
on that date, the basis for his assertions is not clear.  

The veteran's representative did submit a letter on November 
21, 1991, and requested that it be considered an "informal 
claim for either compensation or pension benefits, as 
appropriate."  However, since that letter did not request an 
increased evaluation for the service-connected skin 
disability, it cannot be considered to be an informal request 
contemplated by 38 C.F.R. § 3.155(c).  As such, it cannot be 
used to establish the effective date for the 30 percent 
evaluation assigned by the May 1999 decision.  

It may be argued that the failure of the November 1991 letter 
to specifically request an increased rating for the service-
connected skin disorder is a mere technicality that should be 
overlooked and that the date of the letter should be the 
effective date of the increased evaluation assigned by the 
May 1999 decision.  There is good reason to preclude the use, 
as claims, of such vague, nebulous statements as those made 
in the 1991 letter.  

Were it otherwise, it could be argued that the November 1991 
letter was a claim for service connection for any disorder 
for which service connection was subsequently granted, that 
it was an application to reopen any service-connection claim 
previously denied, that it was a request for an increased 
evaluation for any service-connected disorder for which an 
increased evaluation was subsequently assigned, or that it 
was a claim for a pension awarded years later.  

A claim for an increased evaluation must identify, with 
sufficient specificity to enable VA to develop the evidence, 
the service-connected disability that the veteran contended 
had increased in severity.  

Accordingly, the Board finds that the November 1991 letter 
cannot be considered as claiming for increased compensation 
for the veteran's service-connected skin disorder so as to 
establish an earlier effective date for the 30 percent 
evaluation assigned by the May 1999 decision.  



ORDER

The claim for an effective date earlier than October 26, 
1998, for the assignment of compensation for the service-
connected eczema and folliculitis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meantime, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988," is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with the VA General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988," is no longer a 
condition for an attorney-at-law or a VA-accredited 
agent to charge you a fee for representing you.


 

